Citation Nr: 1453525	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-32 015	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), i.e., "head injury."

2.  Entitlement to service connection for headaches, including especially as secondary to the head injury.

3.  Entitlement to service connection for depression, also as secondary to the head injury, headaches, and an eventual aneurysm.

REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1974 to June 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, in support of his claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with his claims file, so is of record.

During the hearing, the Veteran withdrew a derivative claim for a total disability rating based on individual unemployability (TDIU).  Therefore, in a February 2014 decision and remand, the Board summarily dismissed that claim, but instead remanded these remaining three claims for further development and consideration.  38 C.F.R. § 20.204 (2014).  That additional development since has been completed, so these claims are again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is not shown to have residuals of a TBI or head injury as a result or consequence of his military service.

2.  His present-day headaches are not shown to be the result or consequence of his military service, including proximately due to, the result of, or aggravated by a service-connected disability - in particular his claimed head injury.

3.  His depression also is not shown to be the result or consequence of his military service, including proximately due to, the result of, or aggravated by a service-connected disability - in particular his claimed head injury, headaches, and an eventual aneurysm.

CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for residuals of a TBI or head injury.  38 U.S.C.A. §§ 1110, 1131, (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2014).

2.  The criteria are not met for entitlement to service connection for headaches, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria are not met for entitlement to service connection for depression, also including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, which is entirely electronic, so paperless, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).


The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.


Here, a September 2009 letter informed the Veteran of all five elements of his claims, gave examples of the types of evidence he could submit in support of them, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support them.  The letter was issued prior to initially adjudicating these claims in the October 2009 rating decision at issue in this appeal, so in the preferred sequence.  He therefore received all required notice.  Moreover, neither he nor his representative has alleged any notice deficiency during the processing and adjudication of these claims, certainly none that he considers unduly prejudicial - meaning necessarily outcome determinative of these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with his claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, including since and as a consequence of remanding these claims in February 2014 partly for this reason.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Here, these claims were previously remanded also to obtain a necessary addendum VA medical opinion, which was provided in March 2014.  This addendum, when considered along with the report of an earlier December 2010 VA compensation examination, is responsive to the determinative issues, including concerning causation.  Therefore, there has been compliance with the remand directives, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The December 2010 opinion, in combination with the March 2014 addendum opinion, adequately addresses the nature and etiology of these claimed disabilities, including especially their purported relationship with the Veteran's military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also as mentioned testified at a Travel Board hearing in February 2013.  The hearing was in compliance with required procedures as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. 
Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to direct service connection requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disability with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran's treatment records reflect diagnoses of headaches and depression.  Therefore, element (1), a currently disability, has been satisfied as to these claims.  But as for whether these headaches and depression are residuals of a TBI or head injury during his service, and further, whether they are the result of an aneurysm since his service also attributable to a TBI or head injury during his service, there unfortunately is not the required medical nexus evidence substantiating this allegation to show the required connection to his service.

Regarding element (2), in-service incurrence of a relevant disease or an injury, it has not been met.  The Veteran testified that he repeatedly hit his head on aircraft while performing his duties in service, such as loading bombs into planes, and that this resulted in headaches, which in turn eventually resulted in an aneurysm, which later caused his depression.  So he is positing this chain link of causation as reason for his present-day disability.

The Board acknowledges the Veteran is competent to report hitting his head repeatedly in service in the manner alleged.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a layman, he is not competent to render a probative medical nexus opinion linking his eventual June 2004 aneurysm with hitting his head in service, even as he claims repeatedly, nearly 30 years earlier.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); see also Davidson v. Shinseki, 581 F.3d 313, 1316 (Fed. Cir. 2009).  Furthermore, there is no credible indication in his STRs of head injuries during his service, much less on a recurring basis, although he admittedly did have complaints of headaches.  But, even so, having had headaches during his service is not tantamount to concluding they were the result of a TBI or head injury and, in turn, reason for his eventual aneurysm.

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana, 24 Vet. App. 428.  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference.

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See Kahana, 24 Vet. App. 428; see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).


(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  See Kahana, 24 Vet. App. 428.

In deciding these claims, the Board concedes that in light of his military occupational specialty (MOS) of aircraft armament system specialist, the Veteran may have hit his head on the underside of a plane while in service as he alleges.  See DD Form 214.  But, again, this alone is not tantamount to also concluding he repeatedly did so and has consequent disability - in particular, the headaches he had in service, eventual aneurysm, or even the headaches and depression he has had since the aneurysm.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

To reiterate, the Veteran's STRs are entirely unremarkable for indication of a head injury during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  And while, as mentioned, he did complain of headaches twice, they were at least partly attributed to sinus congestion.  Additionally, there is no indication he complained of a prior head injury, or consequent headaches or depression, during his February 1978 separation examination.  In fact, to the contrary, he expressly denied experiencing frequent or severe headaches and depression or excessive worry.  The same, as mentioned, is also true for the many ensuing years, indeed, decades.

So while the absence of any indication of a head injury or headaches or depression owing to such an injury during his service, as reflected in his STRs, does not necessarily mean they did not occur during his service, this does tend to suggest they did not.  The Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Consider also that, for non-combat Veterans providing 
non-medical related lay testimony regarding an event during service, or since, Buchanan is distinguishable; the lack of documentation in service records and evidence since service must be weighed against the appellant's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

But even if element (2) were satisfied, the evidence also is against finding that element (3), a nexus or correlation between the claimed head trauma in service and the current disability, also has not been met.  So these claims would have to be denied, regardless.  Regarding this additional and equally important issue of causation, the Veteran had a VA compensation examination for his claims in December 2010.  During that evaluation he reported experiencing headaches since 1975 that he said occurred daily behind his right eye.  He also reported surgery to treat a cerebral aneurysm in June 2004, as well as hitting his head about once a week on a small overhead drain tube in the bottom of aircraft during his service.  Upon examination and review of the claims file, however, the examiner determined it was less likely than not that the Veteran's headaches were caused by his military service.  In making this determination, the examiner indicated it was more likely, instead, that the Veteran had experienced headaches due to the large aneurysm that was originally thought to be a brain lesion, which required surgical intervention in June 2004.  The examiner also diagnosed depression and cognitive decline, but attributed both to the surgical treatment for the aneurysm, so indicated the depression was a residual of that.

The Board nonetheless remanded these claims in February 2014 for still further medical comment (an addendum opinion) from the December 2010 VA compensation examiner, for clarification regarding the etiology of the Veteran's aneurysm.  The addendum opinion was provided in March 2014, and the examiner again concluded it was unlikely the Veteran's claim of repeated head injuries in service had caused, progressed to, or resulted in the brain aneurysm that was treated in 2004.  In providing this supplemental opinion, the examiner pointed to the lack of treatment records for any type of head injuries while in service, as well as lack of chronicity of symptoms for claimed repeated head injuries in service.  The examiner also highlighted the lack of evaluation, treatment, or diagnosis for any head injury or repeated head injury while in service.  And while the examiner did concede the two instances in service when the Veteran complained of headaches, which were treated in service, she also pointed out that the Veteran ultimately was diagnosed with sinus-congestion headaches, and that there was no follow up according to his STRs, suggesting the headaches in service resolved, not persisted as he now claims.

This VA compensation examiner therefore concluded there is no relationship or causation of a headache occurring in 1975 and for a one-week period in 1977 and the brain aneurysm that required treatment in 2004.  She explained that medical literature does not support the claim, and that there is no physiological correlation or causation for headaches occurring 27 and 29 years prior to treatment for a brain aneurysm to be associated with them.

There is no competent and credible medical opinion refuting this VA examiner's conclusion or otherwise suggesting the disability now being claimed (headaches, depression, etc.) is the result of TBI or other head trauma during the Veteran's service.  The headaches he had in service have been attributed to something else, namely, sinus congestion, and in any event the VA examiner concluded they resolved with treatment in service, so did not persist, i.e., were acute and transitory not chronic or permanent.  Moreover, although the Veteran also has present-day headaches and depression, they have been attributed, instead, to the aneurysm he had to have surgically treated in 2004, and the aneurysm has not in turn been determined to be the result of the head injury he had in service.  He has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent and credible medical opinion on this issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of his aneurysm, headaches, and depression, this falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.

Moreover, because his present-day headaches and depression have been linked to his aneurysm in 2004, and since the aneurysm in 2004 has not, in turn, been linked to any head injury or similar trauma during his service, even accepting that the headaches and depression are the result of the aneurysm does not provide grounds for secondarily relating them to his service because the aneurysm, itself, has not been linked to his service.  38 C.F.R. § 3.310(a) and (b).


For these reasons and bases, the preponderance of the evidence is against these claims, so they must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant the granting of these claims.


ORDER

The claim of entitlement to service connection for residuals of a TBI is denied.

The claim of entitlement to service connection for headaches, including especially as secondary to the head injury, is also denied.

The claim of entitlement to service connection for depression, also as secondary to the head injury, headaches, and eventual aneurysm, is denied as well.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


